COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS

 Alberto Montelongo,                         '
                                                            No. 08-16-00001-CR
                           Appellant,        '
                                                              Appeal from the
 v.                                          '
                                                             243rd District Court
 The State of Texas,                         '
                                                          of El Paso County, Texas
                                             '
                          State.
                                             '              (TC# 20150D02224)




                                        ORDER

       Pending before the Court is Appellant’s Motion to Abate the Appeal. The motion is

DENIED.

       IT IS SO ORDERED this 22nd day of July, 2016.



                                                  PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.